        Case 1:18-cv-08081-KPF Document 50 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROL A. BULLARD, also known as ASHA
BANDELE,

                             Plaintiff,

                      -v.-
                                                         18 Civ. 8081 (KPF)
DRUG POLICY ALLIANCE, MARIA
McFARLAND, and JAMES FERGUSON,
                                                           ORDER
                             Defendants.             OF DISCONTINUANCE

DRUG POLICY ALLIANCE,

                             Counter-Claimant,

                      -v.-

CAROL A. BULLARD, also known as ASHA
BANDELE,

                             Counter-Defendant.


KATHERINE POLK FAILLA, District Judge:

      On June 29, 2020, Magistrate Judge Wang reported to the Court that

this case has been settled. Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs; provided, however, that within thirty (30) days of

the date of this Order, the parties may submit to the Court their own

Stipulation of Settlement and Dismissal for the Court to So Order. Otherwise,

within such time Plaintiff may apply by letter for restoration of the action to the

active calendar of this Court in the event that the settlement is not

consummated. Upon such application for reinstatement, the parties shall
         Case 1:18-cv-08081-KPF Document 50 Filed 06/29/20 Page 2 of 2



continue to be subject to the Court’s jurisdiction, the Court shall promptly

reinstate the action to its active docket, and the parties shall be directed to

appear before the Court, without the necessity of additional process, on a date

within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be

deemed a final discontinuance of the action with prejudice in the event that

Plaintiff has not requested restoration of the case to the active calendar within

such 30-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:       June 29, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         2
